Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the election filed on 5/26/2022.
	Claims 1-12 and new claims 26-33 are pending.
	Claims 13-25 are canceled.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 26-28 and 33 are rejected under 35 U.S.C. 102 (a) (2) being anticipated by the prior art of record Darmon (US 2018/0247902)
Regarding claim 1, the prior art discloses an apparatus comprising:
a first circuit (160 in fig 1) comprising first logic gates to receive an input and to generate a first output; 
a second circuit (170 in fig 1) comprising second logic gates to receive the input and to generate a second output; and 
a third circuit (components on the right side of 160 and 170) to receive the first output and the second output and generate a third output dependent upon a timing skew value between the first output (160) and the second output 170), wherein: 
the first logic gates were synthesized from first standard cells in a standard cell library and second logic gates were synthesized from second standard cells in the standard cell library (see standard cell library and synthesizer in par 46, 66-67); 
each logic gate in the first logic gates has a significantly similar layout (abstract, par 18, 43, 47-48, 66-68) to each corresponding logic gate in the second logic gates; and 
the timing skew value results from the first standard cells having a different transistor threshold than the second standard cells (see one or more of  par 12-13, 25, 30, 33, 38-41, 45-46).
(Claim 2)  wherein the first standard cells have a first transistor threshold and the second standard cells have a second transistor threshold that is different than the first transistor threshold (see one or more of  par 12-13, 25, 30, 33, 38-41, 45-46).
(Claim 3)  wherein the standard cell library comprises logic gates having at least two transistor thresholds (see one or more of  par 12-13, 25, 30, 33, 38-41, 45-46).
(Claim 8) wherein the first circuit, the second circuit, and the third circuit are part of a non-inverting signal buffer (fig 1), wherein a first output of the non-inverting signal buffer is active (in/out XOR gate 140 in fig 1) and a second output of the non-inverting signal buffer is always inactive (output directly without logic gating).
Claims 26-28 and 33 recite similar subject matter and are rejected for the same reason

Claim 1 and claim 26 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Barnes (US 2006/0248486)
Regarding claim 1, the prior art discloses an apparatus comprising:
a first circuit (8 d-e-f  in fig 1)  comprising first logic gates to receive an input (12) and to generate a first output; 
a second circuit (8 g-h-i in fig 1) comprising second logic gates to receive the input (12) and to generate a second output; and 
a third circuit (components on the right side of  8 d-e-f  and 8 g-h-i in fig 1) to receive the first output and the second output and generate a third output dependent upon a timing skew value between the first output and the second output, wherein: 
the first logic gates were synthesized from first standard cells in a standard cell library and second logic gates were synthesized from second standard cells in the standard cell library (see cell library and synthesis in par 5, 21-22); 
each logic gate in the first logic gates has a significantly similar layout to each corresponding logic gate in the second logic gates (similar layout is inherent as fig 1 implementing similar cells, similar interconnects, and similar configuration ); and 
the timing skew value results from the first standard cells having a different transistor threshold than the second standard cells (see one or more of abstract, Related Art, par 19-22, 26).
Method of use claim 26 recite similar subject matter and rejected for the same reason.

Allowable Subject Matter
Claims 4-7, 9-12 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7, 9-12 and 29-32 would be allowable because the prior art of record does not teach or suggest the limitations in claims 4, 9, 10 and 29.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851